

Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2012 (the
“Effective Date”), is entered into among Bakken Resources, Inc., a Nevada
corporation (the “Company”) and David Deffinbaugh (“Executive”). Certain
capitalized terms used in this Agreement are defined in Section 11 hereof.

The Company and Executive desire to enter into this agreement relating to
Executive's employment by the Company.

The parties hereto agree as follows:

1.                  Employment. The Company shall employ Executive, and
Executive hereby agrees to be employed by the Company, upon the terms and
subject to the conditions set forth in this Agreement for the period beginning
on the Effective Date and ending as provided in Section 3 hereof (the
“Employment Period”). Employment shall initially on a part-time basis until such
time as the Chief Executive Officer of the Company offers Executive full-time
employment and such offer is accepted by Executive.

2.                  Position and Duties.

(a)                Position. During the Employment Period, Executive shall serve
as the Chief Financial Officer of the Company and in such capacity shall have
the duties, responsibilities and authority that are normally associated with
such office and as requested by the board of directors of the Company (the
“Board”) from time to time.

(b)               Duties. Executive shall report directly to the Chief Executive
Officer of the Company, and Executive shall devote at least one half of his
business time and attention (except for permitted vacation periods and periods
of illness or incapacity and other activities approved by the Board from time to
time) to the business and affairs of the Company and its Subsidiaries.

3.                  Termination. The Employment Period shall terminate on the
first anniversary of the Effective Date (the “Initial Term”) and shall
automatically renew for successive one (1) year periods (each a “Successive
Term”) unless either party gives written notice to the other at least 60 days
prior to the end of the Initial Term, or at least 60 days prior to the end of
any one (1) year renewal period, that the Agreement shall not be further
extended. The date on which the Employment Period terminates after any notice of
non-renewal is referred to herein as the “Expiration Date. Notwithstanding the
foregoing, the Company and Executive agree that Executive is an “at-will”
employee, subject only to the contractual rights upon termination set forth
herein, and that the Employment Period (a) shall terminate automatically at any
time upon Executive's death, (b) shall terminate automatically at any time upon
the Board's determination of Executive's Disability, (c) may be terminated by
the Company at any time for any reason or no reason (whether for Cause or
without Cause) by giving Executive written notice of the termination, and
(d) may be terminated by Executive for any reason or no reason (including for
Good Reason) by giving the Company written notice at least 60 days in advance of
his termination date. Notwithstanding anything herein to the contrary, in no
event shall delivery of a notice of non-renewal by the Company be deemed a
termination without Cause. The date that


--------------------------------------------------------------------------------


the Employment Period is terminated for any reason is referred to herein as the
“Termination Date.”

4.                  Base Salary and Benefits.

(a)                Base Salary. During the Employment Period, Executive's base
salary shall be $60,000 per year (the “Base Salary”). The Base Salary shall be
reviewed annually. The Base Salary shall not be reduced prior to the Expiration
Date, and after any increase of such Base Salary approved by the Board, the term
“Base Salary” in this Agreement shall refer to the Base Salary as so increased.
The Base Salary shall be payable in regular installments in accordance with the
Company's general payroll practices. Notwithstanding the foregoing, in the event
that Executive accepts full time employment with the Company, the Base Salary
shall increase to a rate of $100,000 per year, effective as of the time of such
full-time status.

(b)               Expenses. The Company will reimburse Executive for temporary
housing expenses in Helena, Montana, and all reasonable travel and other
business expenses incurred by Executive during the Employment Period in
connection with the performance of his duties and obligations under this
Agreement as approved by the Chief Executive Officer, subject to Executive's
compliance with such limitations and reporting requirements with respect to
expenses as may be established by the Company from time to time.

(c)                Other Benefits. During the Employment Period and provided
Executive is a full-time employee, Executive will be entitled to participate in
all compensation or employee benefit plans or programs and receive all benefits
and perquisites for which similarly situated executives of the Company generally
are eligible under any plan or program now in existence or established later by
the Company, on the same basis as other similarly situated executives of the
Company. Nothing in this Agreement will preclude the Company from amending or
terminating any of the plans or programs applicable to similarly situated
executives of the Company as long as such amendment or termination is applicable
to similarly situated executives of the Company, as the case may be. In the
event Executive becomes a full-time employee of the Company, Executive shall be
entitled to [________ (___) days of paid vacation and ________ (____) personal
days each year, which may be taken in accordance with the Company's vacation
policy].

(d)               Indemnification. To the fullest extent permitted by law and
the articles of incorporation of the Company, Executive (and his heirs,
executors and administrators) shall be indemnified by the Company and its
successors and assigns for Executive’s actions in his capacity as an officer or
director of the Company. The obligations of the Company pursuant to this Section
shall survive the Employment Period.

5.                  Severance.

(a)                Termination without Cause or for Good Reason. If, prior to
the Expiration Date, the Employment Period is terminated by the Company without
Cause or by Executive for Good Reason, or if the Company does not renew the
Agreement at the end of the Initial Term or any Successive Term
thereafter Executive shall be entitled to receive during the Severance
Period his annual Base Salary as in effect immediately prior to the Termination
Date, paid in the same manner and in the same installments as previously paid.
For the avoidance of doubt, in no

2


--------------------------------------------------------------------------------


event shall Executive be entitled to any bonus payment if Executive was not
employed by the Company on the last day of the fiscal year during which any such
Performance Bonus was earned. When used herein, the “Severance Period” means the
12-month period from and after the Termination Date.

(b)               Death or Disability. In the event of the death or Disability
of Executive during the Employment Period, the Company's obligation to make
payments or provide any other benefits under this Agreement shall cease as of
the date of death or Disability of Executive; provided, that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid Base
Salary and reimbursement of expenses incurred by Executive prior to the
Termination Date, (ii) any Performance Bonus that was earned, but not paid, as
of the Termination Date, and (iii) all amounts or benefits to which Executive is
entitled under any applicable employee benefit plan or arrangement of the
Company in which Executive was a participant during his employment with the
Company, in accordance with the terms of such plan or arrangement.

(c)                Other Termination. If the Employment Period is terminated by
the Company for Cause or by Executive for any reason other than Good Reason,
Executive shall not be entitled to any severance payments and all of Executive's
benefits shall cease to be effective immediately as of the Termination Date
(except as required by law); provided, that Executive shall be entitled to
receive all earned or accrued but unpaid Base Salary and reimbursement of
expenses incurred by Executive prior to the Termination Date.

(d)               Other Benefits. Except as required by law or as specifically
provided in this Section 5, the Company's obligation to make any payments or
provide any other benefits hereunder shall terminate automatically as of the
Termination Date.

(e)                Termination of Severance. If Executive breaches any of the
provisions of Sections 6 and 7 hereof, or engages in any Competitive Activity
(as defined below) as described in Section 8 hereof, the Company shall no longer
be obligated to make any additional payments or provide any other benefits
pursuant to this Section 5.

6.                  Confidential Information. Executive acknowledges that the
information, observations and data, whether in tangible or intangible form
(including, without limitation, trade secrets, know-how, research plans,
business, accounting, distribution and sales methods and systems, sales and
profit figures and margins and other technical or business information,
business, marketing and sales plans and strategies, cost and pricing structures,
suppliers, customer lists, business relationships, and information concerning
acquisition opportunities and targets nationwide in or reasonably related to any
business or industry in which the Company or its respective Subsidiaries is
engaged), disclosed or otherwise revealed to him, or discovered or otherwise
obtained by him or of which he becomes aware, directly or indirectly, while
employed by the Company or its Subsidiaries (including, in each case, those
obtained prior to the date of this Agreement) concerning the business or affairs
of the Company or any of its respective Subsidiaries (collectively,
“Confidential Information”) are the property of the Company or its respective
Subsidiaries, as the case may be, and agrees that the Company has a protectable
interest in such Confidential Information. Therefore, Executive agrees that he
shall not (during his employment with the Company or at anytime thereafter)
disclose, furnish or make accessible

3


--------------------------------------------------------------------------------


to any unauthorized person or use for his own or any third party’s purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters: (a) become or are generally
known to and available for use by the public other than as a result of
Executive's acts or omissions or (b) are required to be disclosed by judicial
process or law (provided that Executive shall give prompt advance written notice
of such requirement to the Company to enable the Company to seek an appropriate
protective order or confidential treatment). Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
which constitute Confidential Information or Work Product (as defined below)
which he may then possess or have under his control. Executive acknowledges that
upon termination of his employment with the Company, the Company may deem it
advisable to, and shall be entitled to, serve notice on his new employer that
Executive has been exposed to certain Confidential Information and that he has
continuing obligations under the terms of this Agreement not to disclose such
information. The provisions of this Section 6 shall survive the termination or
expiration of the Employment Period, irrespective of the reason therefor.

7.                  Work Product. Executive hereby assigns to the Company all
right, title and interest in and to all inventions, developments, methods,
processes, designs, analyses, reports and all similar or related information (in
each case whether or not patentable), all copyrightable works, all trade
secrets, confidential information and know-how, and all other intellectual
property rights that both (a) are conceived, reduced to practice, developed or
made by Executive while employed by the Company and its Subsidiaries and (b)
either (i) relate to the Company's or any of its Subsidiaries' actual or
anticipated businesses, research and development or existing or future products
or services, or (ii) are conceived, reduced to practice, developed or made using
any of the equipment, supplies, facilities, assets or resources of the Company
or any of its Subsidiaries (including, but not limited to, any intellectual
property rights) (“Work Product”). Executive shall promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm the
Company's ownership of the Work Product (including, without limitation,
executing and delivering assignments, consents, powers of attorney, applications
and other instruments).

8.                  Non-Competition and Non-Solicitation.

(a)                Non-Competition. If Executive engages in any Competitive
Activity during the two year period following the Termination Date
(“Non-Competition Term”), Executive’s right to receive any remaining severance
payments under Section 5(a) hereof shall immediately terminate. Notwithstanding
the foregoing, in the event Executive is terminated without cause or for good
reason, the Non-Competition Term shall be the one year period following the
Termination Date. Executive shall be deemed to be engaged in a “Competitive
Activity” if he anywhere within the United States engages, directly or
indirectly, alone or as a shareholder (other than as a holder of less than one
percent (1%) of the common stock of any publicly traded corporation), partner,
officer, director, employee, consultant or advisor, or otherwise in any way
participates in or becomes associated with, any other business organization that
is involved or becomes involved with the oil and gas industry, in any State that
the Company, or any of its Subsidiaries, is conducting such business at the time
of Executive’s termination or has notified

4


--------------------------------------------------------------------------------


Executive that it proposes to conduct such business and for which the Company
has, prior to the time of such termination, expended substantial resources.

(b)                Non-Solicitation. If Executive engages in any Solicitation
Activity during the two year period following the Termination Date
(“Non-Solicitation Term”), Executive’s right to receive any remaining severance
payments under Section 5(a) hereof shall immediately terminate. Executive shall
be deemed to be engaged in “Solicitation Activity” if he employs, retains or
engages (as an employee, independent contractor or otherwise), or induces or
attempts to induce to be employed, retained or engaged, any Person who is or was
during the Non-Solicitation Term an employee, consultant or officer of the
Company, induces or attempts to induce any Person who, as of the date hereof or
at any time thereafter during the term of this Agreement, is an employee,
consultant, or officer of the Company to terminate his or her employment or
other relationship with the Company, or induces or attempts to induce any Person
who, as of the date hereof or at any time thereafter during the term of this
Agreement, is a customer, or other contracting party with the Company to
terminate or not renew or not extend any written or oral agreement or
understanding or other relationship with the Company, or to reduce the amount of
business it conducts with the Company.

9.                  Enforcement. If, at the time of enforcement of any of
Sections 6, 7 and 8, a court of competent jurisdiction shall hold that the type,
scope or duration of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum type,
scope or duration reasonable under such circumstances shall be substituted for
the stated type, scope or duration and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum type,
scope and duration permitted by applicable law. The parties hereto acknowledge
and agree that Executive's services are unique and he has access to Confidential
Information and Work Product, that the provisions of Sections 6, 7 and 8 are
necessary, reasonable and appropriate for the protection of the legitimate
business interests of the Company and its respective Subsidiaries, that
irreparable injury will result to the Company and its respective Subsidiaries if
Executive breaches any of the provisions of Sections 6, 7 and 8 and that money
damages would not be an adequate remedy for any breach by Executive of this
Agreement and that the Company will not have any adequate remedy at law for any
such breach. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or any of its successors or assigns, in addition to other
rights and remedies existing in their favor, shall be entitled to specific
performance and/or immediate injunctive or other equitable relief from any court
of competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting the Company or any of its successors or assigns from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages.

10.              Executive's Representations and Acknowledgements. Executive
hereby represents and warrants to the Company that (i) the execution, delivery
and performance of this Agreement by Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (ii) Executive is not a party to or bound by any employment
agreement, non-competition agreement or confidentiality agreement with any other
Person, (iii) Executive shall not use any confidential information or trade
secrets of any third party in

5


--------------------------------------------------------------------------------


connection with the performance of his duties hereunder, and (iv) this Agreement
constitutes the valid and binding obligation of Executive, enforceable against
Executive in accordance with its terms. Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein and intends for such terms and conditions
to be binding on and enforceable against Executive. Executive expressly agrees
and acknowledges that the restrictions contained in Sections 6, 7 and 8 do not
preclude Executive from earning a livelihood, nor do they unreasonably impose
limitations on Executive's ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company of its
non-enforcement outweighs any harm to Executive of its enforcement by injunction
or otherwise. Executive acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of the Confidential Information. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.

11.              Definitions.

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.

“Board” means the Board of Directors of the Company.

“Cause” means (i) Executive’s material breach of the terms of any agreement
between Executive and Company or of a material policy or code of conduct of the
Company, or any of its Subsidiaries; (ii) Executive’s material failure, neglect
or refusal to perform any duties of Executive hereunder other than by reason of
Disability; (iii) Executive’s gross negligence or willful misconduct in the
performance of his duties to the Company or any of its Subsidiaries; (iv)
Executive’s willful insubordination or disregard of the legal directives of the
Board which are not inconsistent with the scope of Executive’s duties and
responsibilities; (v) Executive’s engaging in misconduct which has a material
adverse impact on the reputation, business, business relationships or financial
condition of the Company or any of its Subsidiaries; (vi) Executive’s commission
of an act of fraud or embezzlement against the Company or any of its
Subsidiaries; (vii) any conviction of, or plea of guilty or nolo contendere by,
Executive with respect to a felony (other than a traffic violation), a crime
involving moral turpitude, fraud, misrepresentation or which causes material
harm to the standing and reputation of the Company or any of its Subsidiaries;
or (viii) Executive’s (A) use of any illegal drug or (B) abuse or misuse of
alcohol and/or prescription drugs which materially adversely affects the
performance of his duties to the Company or any of its Subsidiaries; provided,
however, that Cause shall not be deemed to exist under clause (ii) unless
Executive has been given reasonably detailed written notice of the grounds for
such Cause and Executive has not effected a cure within fifteen (15) days of the
date of receipt of such notice.

“Disability” means (i) Executive has been deemed disabled for purposes of any
group or individual disability policy paid for by the Company that is in effect
at the time of such disability; or (ii) the Board, in good faith, has determined
Executive is substantially unable to

6


--------------------------------------------------------------------------------


perform his duties under this Agreement for a period in excess of 120 days
(whether or not consecutive)

“Good Reason” means, without Executives prior written consent, any of the
following, (i) a material diminution in the Executive’s base compensation; (ii)
a material diminution in the Executive’s authority, duties or responsibilities;
(iii) any material breach of this Agreement by the Company; (iv) a required
change in location of Executive’s primary place of work of more than 35 miles
from Executive’s present employment location and from his primary residence;
provided that the events described in clauses (i), (ii), (iii), and (iv) above
shall constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason if such events are curable. In addition, Good Reason
shall cease to exist for an event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date. “Person” means an individual,
a partnership, a limited liability company, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

12.              Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid), e-mailed or faxed to the recipient at the
address below indicated:

To Company:

Bakken Resources, Inc.

Attn: Val M. Holms

1425 Birch Ave, Ate A

Helena, MT 59601

7


--------------------------------------------------------------------------------


To Executive:

 

David Deffinbaugh

48 Carol Drive,

Great Falls, MT 59405

Tel. No.: (406) 454 8888

Telecopy No.: (406) 454 8889


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day after sent by reputable overnight courier
service, five (5) calendar days after deposit in the U.S. mail (or when actually
received, if earlier), or at such time as it is transmitted via e-mail or
facsimile, with receipt confirmed.

13.              General Provisions.

(a)                Expenses. The Company and Executive will each pay their own
costs and expenses incurred in connection with the negotiation and execution of
this Agreement and the agreements contemplated hereby.

(b)               Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c)                Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d)               Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(e)                Successors and Assigns. Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by
Executive, and the Company, and their respective successors and assigns,
including any entity with which the Company may merge or consolidate or to which
all or substantially all of its assets may be transferred; provided, that the
rights and obligations of Executive under this Agreement shall not be
assignable.

8


--------------------------------------------------------------------------------


(f)                 Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Montana, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Montana or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Montana.

(g)                Remedies. Each of the parties to this Agreement shall be
entitled to enforce his or its rights under this Agreement specifically, to
recover damages and costs (including reasonable attorney's fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

(h)                Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

(i)                  Business Days. If any time period for giving notice or
taking action hereunder expires on a day which is a Saturday, Sunday or legal
holiday in the state in which the Company's chief executive office is located,
the time period shall be automatically extended to the business day immediately
following such Saturday, Sunday or holiday.

(j)                 No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

 

*     *     *     *

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on February
10th, 2012.

BAKKEN RESOURCES, INC.

 

 

By:___________________________

Name: Val M. Holms

Title: Chief Executive Officer



 

 

EXECUTIVE

 

 

______________________________

Name: David Deffinbaugh

 

 

 



Signature Page to Employment Agreement


--------------------------------------------------------------------------------